Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “IMAGE PROCESSING APPARATUS, METHOD AND STORAGE MEDIUM FOR ADDING A GLOSS”.
Claim Objections
Claim 30 is objected to because of the following informalities: “derivers” in line 3 should read “derives”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining unit, an adding unit, an image control unit, a light emitting unit, a display control unit and a derivation unit” in claims 21-33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 recites the limitation "the higher the degree of alignment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-25, 29 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MUELLER et al., (US20200249161) hereafter MUELLER.

1. Regarding claim 21, MUELLER discloses an image processing apparatus (figs 1-5 shows an image processing apparatus and a method) comprising: 
an obtaining unit configured to obtain image data obtained by capturing an image of a subject (fig 1 shows an image obtaining unit 102 obtaining an image of a subject (i.e a person hair) as seen in fig 2B, also see paras 0033, 0034, 0132 for the explanation of the above limitations), 
an adding unit configured to add a gloss to the subject (figs 4-5 and paras 0033, 0034, 0132-0133 and 0142 discloses adding a gloss to the hair (i.e increasing (adding) the hair gloss of the lower hair gloss by product recommendations, examiner notes that the specifics of adding are not required by the current claim) based on the obtained image data meeting the claim limitations) corresponding to flow directions of fibers of the subject (figs 1B, 2A-2B and 4 step 410 shows and discloses the flow directions of the hair fibers, examiner notes that the specifics of the flow directions of the fibers of the subject are not required by the current claim) based on the obtained image data.  

2. Regarding claim 22, MUELLER discloses the image processing apparatus according to claim 21 further comprising: an imaging control unit configured to control an image capturing device, wherein the obtaining unit obtains the image data obtained by the image capturing device capturing the subject (fig 1 shows the imager 102 and para 0142 discloses controlling image capturing device i.e “during exposure capturing a digital image of the at least one hair” meets the above limitations, examiner notes that the specifics of the control and image capturing device are not required by the current claim).  

3. Regarding claim 23, MUELLER discloses the image processing apparatus according to claim 21 further comprising: a light emitting unit, wherein the obtaining unit obtains the image data obtained by capturing the subject illuminated by the light emitting unit (fig 1 element 130, paras 0078, 0088 and 0142 discloses illuminating the hair using the light source, examiner notes that the specifics of the light emitting unit are not required by the current claim).  

4. Regarding claim 24, MUELLER discloses the image processing apparatus according to claim 21 further comprising: a display control unit configured to control a display device capable of displaying live view (fig 1 shows output device 106 (i.e display 106) see para 0077 and 0081 for explanation).  

5. Regarding claim 25, MUELLER discloses the image processing apparatus according to claim 21 further comprising: a derivation unit configured to derive a degree of alignment of the flow directions of the fibers, wherein the adding unit adds a gloss to the subject corresponding to the derived degree of alignment (figs 1B and 2A-2B shows the different directions of the hairs (degree of alignments) meeting the claim limitations and an adding unit configured to add a gloss to the subject (figs 4-5 and paras 0033, 0034, 0132-0133 and 0142 discloses adding a gloss to the hair (i.e increasing (adding) the hair gloss of the lower hair gloss by product recommendations based on the obtained image data meeting the claim limitations and figs 1B, 2A-2B and 4 step 410 shows and discloses the flow directions (derived degree of alignment) of the hair fibers meeting the claim limitations).  

6. Regarding claim 29, MUELLER discloses the image processing apparatus according to claim 25, wherein the adding unit adds a stronger gloss to the subject the higher the degree of alignment is (figs 4-5 and paras 0033, 0034, 0132-0133 and 0142 discloses adding a gloss to the hair (i.e increasing (i.e stronger gloss) the hair gloss of the lower hair gloss by product recommendations based on the obtained image data meeting the claim limitations, figs 1B, 2A-2B and 4 step 410 shows and discloses the flow directions (higher degree of alignment) of the hair fibers meeting the claim limitations).  

7.  Claim 34 is a corresponding method claim of claim 21. See the explanation of claim 21.

8.  Claim 35 is a corresponding non-transitory computer-readable storage medium claim of claim 21. See the explanation of claim 21. Examiner notes that from the figs 1 (computing device) and algorithms figs 4-5, a computer readable storage medium (i.e memory for the computing device storing the program/instructions for performing the steps) is implied. 
Allowable Subject Matter
Claim 33 is allowed. Regarding claim 33, none of the cited arts in combination disclose or suggests at least the “an adding unit configured to add a first gloss to a region in the obtained image data where the flow direction of the fibers of the subject is a first direction and add a second gloss different from the first gloss to a region in the obtained image data where a flow direction of the fibers is a second direction different from the first direction.”. therefore claim 33 is allowed.

Claims 26-28 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669